ORDER
PER CURIAM.
Appellant, Susie Gudermuth, (“appellant”), appeals the judgment of the Circuit *192Court of the City of St. Louis denying her petition for Writ of Certiorari. Marge Gallagher submitted an application to the City of St. Louis seeking issuance of a conditional use permit authorizing her to operate an off-premises catering service in the City of St. Louis. The City of St. Louis Board of Public Service and its zoning administrator denied the application. Gallagher appealed to the Board of Adjustment, and after a hearing, the Board granted the application. Appellant petitioned for a Writ of Certiorari to the trial court. The trial court found the decision of the Board of Adjustment is supported by competent and substantial evidence and thereby denied appellant’s petition. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcripts, and find the judgment is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum for the use of the parties only, setting forth the reasons for our decision.